SCHWARTZ, Chief Judge.
Fritz Germain thought he saw a gold bracelet which had been stolen from him on *72the wrist of Clinton Harmon. City of Miami police officers seized the item, but could not determine who owned it. The city therefore filed an interpleader action in which Germain and Harmon’s mother, Maria Attical, each claimed the bracelet. After a non-jury trial, the trial judge found that “[t]he testimony from all parties is contradictory and can not be reconciled,” and thereupon ordered that the bracelet be sold and its proceeds evenly divided. We vacate this order as a totally and self-evidently inappropriate exercise of judicial authority. Perhaps unfortunately, only the parties may settle cases; judges must decide them.1 The cause is remanded for the trial court to perform its required function of determining whether the bracelet belongs to Germain or Attical, and to enter judgment accordingly.2 See Flagship National Bank v. Testa, 429 So.2d 69 (Fla. 3d DCA 1983).
Vacated, remanded.

. Even Solomon only threatened to split the baby in two as a means of reaching a correct resolution of the controversy.


. In its discretion, the trial court may decide the case with or without additional testimony.